                                                            UNITED STATES DISTRICT COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                          903 Stanbridge Rd., Drexel Hill, PA 19025
Address of Plaintiff: ______________________________________________________________________________________________
                      340 N. Middletown Rd., Lima, PA 19037 & 201 W. Front St., Media, PA 19063
Address of Defendant: ____________________________________________________________________________________________
                                                        340 N. Middletown Rd., Lima, PA 19037
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           04/05/2021
DATE: __________________________________
                                                               s/Stephen J. Pokiniewski, Jr. here
                                                                                   Must sign
                                                             __________________________________________                                          45186
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________

✔      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

    Stephen J. Pokiniewski, Jr. counsel of record or pro se plaintiff, do hereby certify:
I, ____________________________________________,

     
     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


           04/05/2021                                          s/Stephen J. Pokiniewski, Jr.
                                                                               Sign here if applicable                                           45186
DATE: __________________________________                     __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
                           UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF PENNSYLVANIA

 Christopher Beaty, Jr. and Nichole Garcia, as Co-
 Administrators of the Estate of Christopher David
 Beaty, Deceased, and in their Own Right,                     Case No.

                                Plaintiffs,

 v.                                                           CIVIL ACTION
                                                              COMPLAINT
 FAIR ACRES GERIATRIC CENTER
 340 N. Middletown Road                                       JURY TRIAL DEMANDED
 Lima, PA 19037-0496

 And

 DELAWARE COUNTY
 201 West Front Street
 Media, PA 19063

                                Defendants



                                 CIVIL ACTION COMPLAINT

         Plaintiffs, Christopher Beaty, Jr. and Nichole Garcia, Co-Administrators of the Estate of

Christopher David Beaty, Deceased, by and through their undersigned Counsel, hereby files the

following Complaint, and avers as follows:

                                              PARTIES

      1. Plaintiff, Christopher Beaty, Jr., is an adult individual residing at 903 Stanbridge Rd.,

Drexel Hill, PA 19026.

      2. Christopher Beaty, Jr. is the son of Christopher David Beaty, deceased (hereinafter

“Decedent”).
   3. Plaintiff, Nichole Garcia, is an adult individual residing at 2951 Pennview Ave., Broomall,

PA 19008.

   4. Nichole Garcia is the daughter of Decedent.

   5. Plaintiffs were appointed Co-Administrators of the Estate of the Decedent on October 27,

2020, by the Register of Wills of the County of Delaware, Pennsylvania. A copy of the Certificate

of Grant of Letters of Administration is attached hereto as Exhibit “A.”

   6. Plaintiffs bring this action as the personal representatives of the Decedent on his own behalf

and on behalf of all those entitled by law to recover damages for the wrongful death of Decedent.

   7.       Defendant, Fair Acres Geriatric Center (hereinafter “Fair Acres”), is upon information and

belief, licensed by the Commonwealth of Pennsylvania to provide nursing home care and owned and

operated by Delaware County, Pennsylvania, and as such is acting under the color of state law, with a

primary business address of 340 North Middletown Road, Lima, PA 19037.

   8.   At all times material hereto, Fair Acres operated a long-term care nursing facility as that

term is defined in 35 P.S. § 448.802(a) et seq., which “promote[s] the public health and welfare

through the establishment and enforcement of regulations setting minim standards in the

construction, maintenance, and operation of health care facilities.

   9. At all relevant times, Fair Acres operated as a “skilled nursing facility” as defined in Title

XVIII of the Social Security Act, 42 U.S.C. §1395i-3 (Medicare) and as a “nursing facility” as

defined by in Title XIX of the Social Security Act, 42 U.S.C. §1396r (Medicaid).

   10. At all times material hereto, Defendant Fair Acres was a licensed “Health Care

Providers” as that term is defined in 40 P.S. 1303.503.
    11. As a “health care provider” under 40 P.S. 1303.503, Fair Acres is a “licensed professional

as defined by Pennsylvania Rule of Civil Procedure 1042.1, and Plaintiff is asserting professional

liability claims against Defendants.

    12.      At all times relevant hereto, Fair Acres was acting independently, and by and through

its authorized agents, servants and employees acting within the course and scope of their

employment.

    13.      Defendant, County of Delaware, with its offices at the address of 201 West Front Street,

Media, PA 19063, owned and, through its County Board of Institutional Management, operated Fair

Acres, and is therefore liable to Plaintiff for civil rights violations that took place at Fair Acres.

                                      JURISDICTION AND VENUE

    14.      The instant case asserts wrongful death and survival actions for Deprivation of Civil

Rights Enforceable via 42 U.S.C. §1983.

    15.      Accordingly, jurisdiction is proper in this forum because this matter arises under

federal law and presents a federal question pursuant to 28 U.S.C. § 1331.

    16.      Further, jurisdiction is proper for the entire civil action as the additional claims presented

by Plaintiff are intricately related to the claims in this action presenting a federal question that they

form part of the same case and/or controversy in accordance with 28 U.S.C. § 1367.

    17.      Venue is appropriate in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §

1391(b)(2) as a substantial part of the events or omissions giving rise to the claim occurred in this

judicial district.

                                       NATURE OF THE CASE

    18. At all times material hereto, Defendant Fair Acres held itself out to the public, in

general, and to Plaintiffs herein, as a professional in the field of adult nursing care, with the
expertise necessary to maintain the health and safety of elderly residents such as the Plaintiffs’

Decedent.

    19. At all times material hereto, Defendant, Fair Acres, and its employees and agents, had

a duty to ensure that all persons providing care within the Fair Acres facility were competent to

provide that care.

    20. Defendant, Fair Acres, and its agents and employees, had a duty to formulate, adopt and

enforce adequate rules and policies to ensure quality care for residents, including Plaintiffs’

Decedent.

    21. At all times material hereto, Defendant, Fair Acres, and its agents and employees owed

a duty not to violate the federally protected legal rights of any resident, including Decedent

Christopher David Beaty, and had a duty to comply with all provisions of the Omnibus Budget

Reconciliation Act of 1987/Federal Nursing Home Reform Act, 42 U.S.C. § 1396r, 1396a(w) at

incorporated by 42 U.S.C. § 1396(r) and the implementing regulations found at 42 C.F.R. § 483,

et seq.

    22. The above noted statutes and regulations are designed and intended to protect persons

such as Decedent Christopher David Beaty against the negligent, grossly negligent, reckless,

and wanton care he encountered and the harm he suffered while residing at Fair Acres.

    23. Defendant’s derogation of its regulatory and statutory responsibilities caused

Christopher David Beaty’s death.

                                            FACTS

    24. As of January 1, 2020, Decedent Christopher David Beaty had been a resident of Fair

Acres for approximately 15 years.
    25. As a resident of Defendants’ facility, Decedent Christopher David Beaty was in the care,

custody, and control of Defendants.

    26. In early 2020, COVID-19, a highly contagious and deadly respiratory virus, began

emerging as a nationwide and worldwide health threat.

    27. Upon information and belief, due to comorbidities and health history, Decedent was at

a heightened risk of serious illness, health complications, and death as a result of COVID-19.

    28. On March 11, 2020, the World Health Organization officially declared COVID-19 a

global pandemic.

    29. In March of 2020, COVID-19 spread throughout Pennsylvania, prompting a statewide

Stay-at-Home Order and restrictive guidelines from the Governor’s Office and Department of

Health.

    30. On or about March 13, 2020, due to the risks and dangers of COVID-19, Defendant Fair

Acres prohibited visitor access to its facility.

    31. In late May of 2020, due to the known risks and dangers of COVID-19 and over 2

months after the facility’s lockdown, Fair Acres finally began preventative Covid testing of its

residents, including Decedent.

    32. Up to including June 1, 2020 the Decedent as well as other residents of Fair Acres’

facility had been permitted to leave their rooms and intermixed with other residents and staff

without adequate safety precautions.

    33. On or about May 29, 2020, Decedent and his roommate received a COVID-19 test.

    34. On or about June 1, 2020, Decedent contacted Plaintiffs and indicated his roommate

was sick and exhibiting symptoms of COVID-19.
      35. That same day, Plaintiffs contacted Fair Acres and were informed multiple residents

were sick.

      36. Although Decedent’s roommate exhibited symptoms of COVID-19, while Decedent

and his roommate’s Covid tests were pending, they remained in the same room and in close

proximity to each other.

      37. Later on June 1, 2020, Fair Acres contacted Plaintiffs and indicated that Decedent had

contracted a low-grade fever, which can be a symptom of COVID-19.

      38. On or about June 2, 2020, while Decedent’s May 29th Covid test was negative,

Decedent’s roommate’s tested positive for COVID-19 and was moved from Decedent’s room.

      39. Prior to his roommate’s removal, Decedent had been continuously and repeatedly

exposed to a COVID-19 positive individual that was exhibiting known symptoms of COVID-

19.

      40. Decedent continued to exhibit symptoms of COVID-19, including low grade fever and

respiratory distress.

      41. After at least 2 days of exposure with, and close proximity to, a Covid positive resident,

Decedent was given another Covid test.

      42. On or about June 3, 2020, Decedent’s health status continued to decline and continued

exhibiting signs and symptoms of COVID-19, including low pulse oxygen levels and shortness

of breath.

      43. On June 3, 2020, Decedent was admitted to Riddle Memorial Hospital, tested positive

for COVID-19, and was diagnosed with pneumonia, acute respiratory failure, wheezing, urinary

tract infection, flaccid hemiplegia, and shortness of breath. See Decedent’s Discharge Summary

attached hereto as Exhibit “B.”
   44. Decedent Christopher David Beaty passed away on June 6, 2020 due to sequalae of

COVID-19.

   45. During his residency at Fair Acres, Decedent was dependent on its agents and

employees, to assure that his health and safety were in accordance with acceptable medical

practice.

   46. Defendants, including their employees and agents, provided care and treatment to

Decedent, and all of the alleged negligent, grossly negligent, reckless, and wanton acts,

omissions, and occurrences, herein described, were performed by the Defendant’s employees and

agents within the course and scope of their agency and employment with defendants and in

furtherance of Defendant’s business.

   47. Defendants had a duty to employ an adequate number of properly trained medical staff

who were qualified to properly care for the residents at Fair Acres, including Plaintiff’s

Decedent.

   48. Defendants, including their agents and employees, had a duty to assure that Decedent’s

health and safety were in accordance with acceptable medical practice.

   49. Defendants, including their agents and employees failed, refused and/or neglected to

perform the duties to provide reasonable and adequate health care to and for Decedent.

   50. The care provided by Defendants to Decedent in 2020 was inadequate, inaccurate and/or

incomplete.

   51. Defendants, including their agents and employees failed to take affirmative action to

protect the health, safety, and well-being of its residents, including the Decedent by:

            a. Failing to have sufficient staff or equipment (PPE);
           b. Failing to have polices in place to protect its residents from COVID-19, including

              Decedent;

           c. Failing to follow resident care policies;

           d. Failing adopt and enforce safe practices for the identification, testing, and

              isolation of residents with signs and symptoms of COVID-19;

           e. Failing to follow Center for Disease Control guidelines; and/or

           f. Failure to maintain infection control on the premises.

   52. Defendants, including their agents and employees, exhibited a pattern and practice of

failure to protect its residents, including the Decedent, from COVID-19:

           a. Failing to have sufficient staff or equipment (PPE);

           b. Failing to have polices in place to protect its residents from COVID-19, including

              Decedent;

           c. Failing to follow resident care policies;

           d. Failing adopt and enforce safe practices for the identification, testing, and

              isolation of residents with signs and symptoms of COVID-19;

           e. Failing to follow Center for Disease Control guidelines; and/or

           f. Failure to maintain infection control on the premises.

   53. As a result of Defendants’ negligent, grossly negligent, reckless, and outrageous

conduct, COVID-19 spread throughout the entire Fair Acres Facility in a matter of a couple

weeks.

   54. By letter dated May 11, 2020, Defendants informed Plaintiffs that the facility had 104

confirmed resident cases of COVID-19, 27 residents presumed positive for COVID-19, and 53
confirmed employee cases of COVID-19. See May 11, 2020 letter attached hereto as Exhibit

“C.”

       55. In less than one month, by letter dated June 4, 2020, Defendants informed Plaintiffs that

the facility now had 222 confirmed resident cases and 94 confirmed employee cases of COVID-

19. See June 4, 2020 letter attached hereto as Exhibit “D.”

       56. According to the Pennsylvania Department of Health, Defendant totaled 293 confirmed

resident cases of COVID-19, 97 resident deaths as a result of COVID-19, and 211 confirmed

employee cases of COVID-19.1

       57. Upon information and belief, a June 18, 2020 inspection of Defendant’s premises

revealed a number of Defendant’s staff members and/or employees not in compliance with

COVID-19 infection prevention policies and Center for Disease Control Guidelines.

       58. As a result of Defendants’ conduct, Decedent contracted COVID-19 and died.

       59. As a further result of Defendants’ conduct, Decedent has been prevented from attending to

his usual and daily activities and avocations to his great detriment and loss.

       60. As a further result of Defendants’, Decedent has suffered the loss of life’s pleasures to his

great detriment and loss.

                        CLAIMS FOR RELIEF COMMON TO ALL COUNTS

       61. Plaintiffs hereby incorporate the preceding paragraphs by reference as though fully

set forth herein at length.

       62. Defendants are an agent of the Commonwealth of Pennsylvania, and at all times

relevant to this Complaint, acting under color of state law.




1
    Statistics current per health.pa.gov as of March 22, 2021.
    63. Defendants exercised control over all aspects of the operation and management of the

Fair Acres facility prior to and during the COVID-19 outbreak at the Facility, including, but

not limited to: creating, setting, funding, and/or implementing budgets; creating and

maintaining business relationships with related parties as defined by the Centers for Medicare

and Medicaid Services that resulted in an undercapitalized and understaffed nursing home;

hiring and training caregiving staff; monitoring resident acuity levels and staffing sufficiently

to meet each resident's needs; admitting and discharging residents to and from the facility; and

creating and enforcing written policies and procedures to provide for the safety and well-being

of all residents.

    64. Each of these managerial and operational functions had a direct impact on the quality of

care provided to the Plaintiff’s Decedent and other residents in the Fair Acres Facility.

    65. Defendants had a duty to act prudently and had a duty to provide reasonable and ordinary

care and care services to Plaintiffs’ Decedent.

    66. Defendants had a duty to provide caregiving staff with sufficient personal protective

equipment, sanitation and hygiene products, and medical tools to prevent cross-contamination and

the spread of infection to residents and other staff.

    67. Defendants had a duty to ensure that all persons providing care within the Fair Acres

Facility were competent to provide that care.

    68. Defendants had a duty to oversee all persons who practice medicine in the Fair Acres

Facility.

    69. Defendants had a duty to formulate, adopt, and enforce adequate rules and policies to

ensure quality care for residents of the Fair Acres Facility, such as the Plaintiffs’ Decedent.
    70. Defendants had a duty to ensure that the Fair Acres Facility was sufficiently staffed to meet

the needs of its residents.

    71. Defendants negligently, grossly negligently, recklessly, willfully, and wantonly breached

its duties owed to Plaintiffs’ Decedent in the following ways:

            a. failing to establish and maintain an infection prevention and control program to
               create a safe, sanitary and comfortable environment and prevent the development
               and transmission of communicable diseases and infections, namely the
               transmission of COVID-19;

            b. failing to establish adequate written standards, policies, and procedures to identify
               possible communicable diseases in the Fair Acres Facility before the infection
               could spread to other persons;

            c. failing to follow an infection prevention and control program that provided a safe,
               sanitary, and comfortable environment and prevented the development and
               transmission of communicable diseases and infections, namely the transmission of
               COVID-19;

            d. failing to follow written standards, policies, and procedures to identify possible
               communicable diseases in the Fair Acres Facility which were in place before the
               infection could spread to other persons;


            e. failing to establish adequate written standards, policies, and procedures that
               enumerate when possible incidents of communicable disease or infections should
               be reported, and who they should be reported to;


            f. failing to follow written standards, policies, and procedures that enumerate when
               possible incidents of communicable disease or infections should be reported, and
               who they should be reported to;


            g. failing to establish adequate written standards, policies, and procedures for
               precautions and safeguards to prevent the spread of infection within the Fair Acres
               Facility;

            h. failing to follow written standards, policies, and procedures that were in place for
               precautions and safeguards to prevent the spread of infection within the Fair Acres
               Facility;

            i. failing to establish adequate written standards, policies, and procedures for when
               and how a resident with a communicable infection should be isolated;
j. failing to follow standards, policies, and procedures that were in place for when and
   how a resident with a communicable infection should be isolated;

k. failing to establish adequate written standards, policies, and procedures for when
   and how a staff member with exposure to a communicable infection should be
   prevented from exposing residents and other staff;

l. failing to follow written standards, policies, and procedures that were in place for
   when and how a staff member with exposure to a communicable infection should
   be prevented from exposing residents and other staff;

m. failing to provide adequate training and education to caregiving staff on infection
   prevention and control;

n. failing to ensure all caregiving staff members attended appropriate trainings and
   were properly trained on infection prevention and control, and by failing to ensure
   all staff were properly re-educated as required;

o. failing to timely, accurately and/or truthfully communicate information to residents
   and their families about the spread of COVID-19 within the Fair Acres Facility, so
   as to allow them to make informed decisions for the wellbeing of their loved ones
   in the Fair Acres Facility

p. failing to communicate with residents’ family members and physicians;

q. failing to accurately and/or truthfully communicate with other medical providers
   and the Pennsylvania Department of Health about the spread of COVID-19 within
   the Fair Acres Facility

r. failing to request assistance from the proper authorities when it became apparent
   that COVID-19 was quickly spreading throughout the Fair Acres Facility;

s. failing to create and implement a plan to effectively isolate COVID-19 positive
   residents to avoid exposing residents who were not COVID-positive; and

t. failing to routinely test residents and staff for COVID-19 so as to properly separate
   and isolate infected individuals from those who had not been exposed to the virus;

u. allowing COVID-19 infected staff to care for residents;

v. failing to ensure that proper social distancing was maintained by residents and staff;

w. failing to provide adequate supplies for residents and staff to wash their hands to
   prevent the spread of infection;
           x. failing to ensure that all employees washed their hands regularly;

           y. failing to ensure all employees wore gloves and changed gloves when appropriate;

           z. failing to ensure that all employees had access to sufficient Personal Protective
              Equipment;

           aa. failing to ensure that all staff was trained in the proper use of PPE;

           bb. failing to ensure that all staff used PPE properly;

           cc. failing to ensure all employees were trained on, and followed, guidelines for
               sanitizing medical equipment between use;

           dd. understaffing the Fair Acres Facility in order to keep surplus funding as revenue,
               causing its nursing staff to be unable to meet the needs of residents;

           ee. failing to create a clean and sanitary environment, the lack of which created the
               potential for cross-contamination and the spread of diseases and infections;

           ff. failing to recognize and appreciate the extreme risk that COVID-19 posed to
               residents, who—due to age, pre-existing conditions, and living arrangements—
               were already some of the most vulnerable individuals in our communities; and

           gg. failing to recognize and appreciate the extreme risk that COVID-19 posed to
               residents after observing the virus’s devastating affect specifically in nursing homes
               during March and April of 2020 when the first wave of COVID-19 was at its worst.

   72. At all relevant times, Defendants had a duty to not violate the legal rights of any resident,

including Decedent, and had a duty to comply with all provisions of Title 28, Pa. Administrative

Code, Chapters 201 (General Operation of Long-Term Care Nursing Facilities) and 211 (Program

Standards for Long-Term Care Nursing Facilities) and 42 C.F.R. §483 et seq. (Centers for

Medicare & Medicaid Services, Department of Health and Human Services Requirements for

Long Term Care Facilities).

   73. The specific detailed regulatory provisions and statutes create rights which are

enforceable pursuant to 42 U.S.C. § 1983, as the language of these regulations and statutory

provisions clearly and unambiguously creates those rights.
    74. These regulations comprise part of the standard of care that facilities like Fair Acres must

provide to its residents.

    75. These regulations are designed and intended to protect the interests of skilled nursing and

long-term care residents against the hazards Plaintiff’s Decedent encountered at Fair Acres and the

type of harm and death he suffered—specifically, contracting COVID-19 from other residents

and/or staff.

    76. The Defendants in derogation of the above statute and regulations, and as a custom

and policy, failed to comply with the aforementioned regulations as follows:

            a. failing as an effective governing body to adopt and enforce rules for the health care
               and safety of the residents, as required by 28 Pa. Code §201.18;

            b. failing to enforce regulations relative to the level of health care and safety of
               residents, as required by 28 Pa. Code §201.18(e)(1);

            c. failing to conduct ongoing coordinated educational programs for the development
               and improvement of skills of the facility’s personnel, including training related to
               problems, needs, and rights of the residents, as required by 28 Pa. Code §201.20(a);

            d. failing to conduct in-service training at least annually which includes infection
               prevention and control, as required by 28 Pa. Code §201.20(c);


            e. failing to adequately train staff in proper implementation of policies and
               procedures, as required by 28 Pa. Code §201.29(d);

            f. failing to treat Plaintiff’s Decedent with consideration, respect, and full recognition
               of dignity and individuality, as required by 28 Pa. Code § 201.29(j);

            g. failing to report to the appropriate health agencies when a resident developed a
               reportable disease, as required by 28 Pa. Code §211.1(a);

            h. failing to design and implement resident care policies to ensure Plaintiff’s
               Decedent’s total medical needs were met and he was protected from infection, as
               required by 28 Pa. Code § 211.10(d);

            i. failing to update the Facility’s resident care policies as necessary to meet the total
               medical and psychosocial needs of Fair Acres’ residents, as required by 28 Pa. Code
               §211.10;
j. failing to provide services by a sufficient number of nursing personnel on a 24-hour
   basis to provide nursing care to meet the needs of all residents, as required by 28
   Pa. Code §211.12;


k. failing to protect and promote Plaintiff’s Decedent’s resident rights, as required by
   42 C.F.R. §483.10;


l. failing to treat each resident in a manner and in an environment that promoted
   maintenance or enhancement of his or her quality of life, as required by 42 C.F.R.
   §483.10(a)(1);


m. failing to treat each resident with respect and dignity, as required by 42 C.F.R.
   §483.10(e);


n. failing to immediately notify representatives of Plaintiff’s Decedent when there
   were significant changes in his physical statuses, as required by 42 C.F.R.
   §483.10(g)(14);


o. failing to provide Plaintiff’s Decedent with a safe, clean, comfortable, and homelike
   environment, as required by 42 C.F.R. §483.10(1);


p. failing to provide housekeeping and maintenance services necessary to maintain a
   sanitary, orderly, and comfortable interior, as require by 42 C.F.R. §483.10(i)(2);


q. failing to conduct a comprehensive assessment of Plaintiff’s Decedent after
   significant changes in their condition, as required by 42 C.F.R. §483.20;


r. failing to ensure all residents, including Plaintiff’s Decedent, received the necessary
   care and services to attain or maintain the highest practicable qualify of life,
   including physical, mental, and psychosocial well-being, as required by 42 C.F.R.
   §483.24;


s. failing to ensure all residents, including Plaintiff’s Decedent, received treatment
   and care in accordance with professional standards of practice, as required by 42
   C.F.R. §483.25;


t. failing to have sufficient nursing staff with the appropriate competencies and skill
   sets to provide nursing and related services to assure resident safety and attain or
   maintain the highest practicable physical, mental, and psychosocial well-being, as
   determined by resident assessments and individual plans of care and considering
   the number, acuity, and diagnoses of the facility's resident population, as required
   by 42 C.F.R. §483.35;


u. failing to provide nursing services by sufficient registered nurses on a 24-hour basis
   to the Plaintiff’s Decedent in accordance with their care plans, as required by 42
   C.F.R. §483.35(b);

v. failing to obtain diagnostic services to meet the needs of its residents, as required
   by 42 C.F.R. §483.50(b), as pled herein;

w. failing to operate and administer the Fair Acres Facility in a manner that enabled it
   to use its resources effectively and efficiently to attain or maintain the highest
   practicable physical, mental, and psychosocial well-being of each resident, as
   required by 42 C.F.R. §483.70;


x. failing to operate and provide services in compliance with all applicable Federal,
   State, and local laws, regulations, and codes, and with accepted professional
   standards and principles, as required by 42 C.F.R. §483.70;


y. failing to conduct and document a facility-wide assessment to determine what
   resources were necessary to care for residents competently during both day-to-day
   operations and emergencies, to review and update this assessment whenever there
   was any change that would require a substantial modification to any part of this
   assessment, and for this assessment to include the care required by the resident
   population considering the types of diseases and overall acuity present within that
   population, as required by 42 C.F.R. §483.70(e);


z. failing to establish and maintain an emergency preparedness plan that meets the
   requirements of 42 C.F.R. §483.73;


aa. failing to establish and maintain an infection prevention and control program
    designed to provide a safe, sanitary, and comfortable environment and to help
    prevent the development and transmission of communicable diseases and infection,
    as required 42 C.F.R. §483.80;


bb. failing to establish a system for preventing, identifying, reporting, investigating,
    and controlling infections and communicable diseases for all residents, staff,
    volunteers, and visitors, as required by 42 C.F.R. §483.80(a)(1);


cc. failing to establish a system which specified standard and transmission-based
    precautions to be followed to prevent spread of infections, as required by 42 C.F.R.
    §483.80(a)(2)(iii);
           dd. failing to establish a system which specified when and how isolation should be used
               for a resident, including the type and duration of the isolation, as required by 42
               C.F.R. §483.80(a)(2)(iv);


           ee. failing to establish a system which specified the circumstances under which the
               facility must prohibit employees with a communicable disease from direct contact
               with residents, if direct contract will transmit the disease, as required by 42 C.F.R.
               §483.80(a)(2)(v);


           ff. failing to inform Plaintiff’s Decedent and his family of COVID-19 occurrences in
               the facility, as required by 42 C.F.R. §483.80(g)(3);


           gg. failing to provide a safe, functional, sanitary, and comfortable environment to
               residents, staff, and the public, as required by 42 C.F.R. §483.90;


           hh. failing to develop, implement, and maintain an effective training program for all
               new and existing staff, individuals providing services under a contractual
               arrangement, and volunteers, as required by 42 C.F.R. §483.95; and


           ii. failing to include as part of its infection prevention and control program mandatory
               training that includes the written standards, policies, and procedures for the
               program, as required by 42 C.F.R. §483.95(e).


   77. As a direct and proximate result of the acts and omissions of Defendants, as set forth above,

Fair Acres’ staff was less able to contain and control the spread of COVID within the Facility.

   78. As a direct and proximate result of Defendants’ conduct, including the actionable

derogation of its regulatory and statutory responsibilities as above-described, Decedent

contracted COVID-19 which cased Decedent to suffer pain, emotional distress, isolation,

anxiety, deterioration, debilitation, loss of enjoyment of life, and ultimately death.

   79. As a direct and proximate result of Defendants’ conduct, including the actionable

derogation of its regulatory and statutory responsibilities as above-described, Plaintiff’s
Decedent incurred hospital, medical, and nursing expenses to be treated for the COVID-19 virus

and its sequelae and effects.

    80. As a direct and proximate result of the Defendants’ conduct, including actionable

derogation of its regulatory and statutory responsibilities, as set forth herein above, Plaintiffs’

Decedent, Christopher David Beaty, was caused to die on June 6, 2020.

                  COUNT I - DEPRIVATION OF CIVIL RIGHTS
            ENFORCEABLE BY 42 U.S.C. §1983 - WRONGFUL DEATH
       PLAINTIFFS v. DEFENDANTS, FAIR ACRES GERIATRIC CENTER AND
                          COUNTY OF DELAWARE
    81. Plaintiffs hereby incorporate the preceding paragraphs by reference as though fully

set forth herein at length.

    82. As a direct and proximate result of the negligent acts and/or omissions of the Defendants,

Plaintiffs’ Decedent, Christopher David Beaty, was caused to die on June 6, 2020.

    83. Plaintiffs, Christopher Beaty, Jr. and Nichole Garcia have been duly appointed as personal

representatives by the Register of Wills of Delaware County, Pennsylvania.

    84. This civil action is brought pursuant to the Wrongful Death Act, 42 Pa.C.S. §8301 et seq.,

Rule 2201 of the Pennsylvania Rules of Civil Procedure, and 42 U.S.C. § 1983.

    85. Plaintiffs’ Decedent Christopher David Beaty did not bring any other personal injury action

during his lifetime for injuries described herein against Defendants.

    86. The names and addresses of all persons who may be legally entitled to recover wrongful death

damages for the death of Decedent and their relationship to Decedent are as follows:

            a. Christopher Beaty, Jr., 903 Stanbridge Rd, Drexel Hill, PA 19026 (Son);

            b. Nichole Garcia, 2951 Pennview Ave., Broomall, PA 19008 (Daughter);

            c. Barbara Beaty, 2951 Pennview Ave, Broomall, PA 19008 (Wife);

            d. Samantha Beaty, 4027 Gideon Dr., Brookhaven, PA 19015 (Daughter);
            e. Bernadette Egge, 1136 Harding Dr., Havertown, PA 19083 (Daughter).

   87. This civil action is brought to recover on behalf of the Estate of Christopher David Beaty

all damages legally recoverable, including an award of reasonable counsel fees pursuant to 42

U.S.C. § 1988.

   88. As a result of the death of Plaintiffs’ Decedent, Christopher David Beaty, the above

identified beneficiaries have suffered the loss of services of Plaintiff’s Decedent, loss of financial

support and/or contribution which Plaintiff’s Decedent would have provided in the future and loss

of companionship, services, comfort, guidance, solace, and society.

   89. As a direct and proximate result of the death of Plaintiff’s Decedent, Plaintiff has suffered

pecuniary losses and incurred funeral, medical, burial, and administration expenses.

         WHEREFORE, the Plaintiffs, Christopher Beaty Jr. and Nichole Garcia, Co-

Administrators of the Estate of Christopher David Beaty, Deceased, demands compensatory and

consequential damages from Defendants, Fair Acres Geriatric Center and County of Delaware, in

excess of Seventy-Five Thousand Dollars ($75,000.00), plus interest, costs of suit, attorneys’ fees

and such other just and equitable relief as this Honorable Court deems proper.

                   COUNT II - DEPRIVATION OF CIVIL RIGHTS
                  ENFORCEABLE BY 42 U.S.C. §1983 - SURVIVAL
         PLAINTIFFS v. DEFENDANTS, FAIR ACRES GERIATRIC CENTER AND
                            COUNTY OF DELAWARE
   90.     Plaintiff incorporates the preceding paragraphs by reference as though fully set forth

herein at length.

   91. In their capacity as Co-Administrators of the Estate of Christopher David Beaty, Plaintiffs,

Christopher Beaty, Jr. and Nichole Garcia bring this civil action pursuant to the Pennsylvania

Survivor Act, 42 Pa.C.S. §8302 et seq and 42 U.S.C. § 1983.
   92. This civil action is brought to recover on behalf of the Estate of Christopher David Beaty,

all damages legally recoverable, including an award of reasonable counsel fees pursuant to 42

U.S.C. § 1988.

   93. As a direct and proximate result of the Defendants’ actionable derogation of its regulatory

and statutory responsibilities, as set forth herein above, Plaintiffs’ Decedent died on June 6, 2020.

   94. As a direct and proximate result of Defendants’ actionable derogation of its regulatory and

statutory responsibilities, as set forth herein above, Plaintiffs’ Decedent endured great physical

pain and suffering prior to his death.

   95. Plaintiffs, Christopher Beaty, Jr. and Nichole Garcia, Co-Administrators of the Estate of

Christopher David Beaty, claim on behalf of the Estate, damages for his pain and suffering and all

such other pecuniary losses resulting from the death of Decedent.

       WHEREFORE, the Plaintiffs, Christopher Beaty Jr. and Nichole Garcia, Co-

Administrators of the Estate of Christopher David Beaty, Deceased, demands compensatory and

consequential damages from Defendants, Fair Acres Geriatric Center and County of Delaware, in

excess of Seventy-Five Thousand Dollars ($75,000.00), plus interest, costs of suit, attorneys’ fees

and such other just and equitable relief as this Honorable Court deems proper.

                                          JURY DEMAND

        Plaintiffs demand a trial by jury on all issues so triable.

                                                        ANAPOL WEISS

                                               BY: ___s/Stephen J. Pokiniewski___________
                                                     STEPHEN J. POKINIEWSKI, JR., ESQ
                                                     PA Attorney ID # 45186
                                                     130 N 18th St, Ste 1600
                                                     Philadelphia, PA 19103
                                                     spokiniewski@anapolweiss.com
Date: April 5, 2021                                  215-735-2435
